1. When an objection is sustained to a question, and the witness is not permitted to answer, unless it plainly appears from the question propounded that the answer of the witness would be relevant to the issues, it is the duty of the party propounding the question to make a sufficient proffer of what he intends to prove by the witness in answer to the objectionable question, so that the Court below, and subsequently this Court, can determine whether or not the proposed evidence would be material.
A Writ of Error to the Circuit Court of Duval County; John E. Hartridge, Referee.
  On petition for rehearing. *Page 3
Rehearing denied.
John T. G. Crawford, for Plaintiff in Error;
Cromwell Gibbons, for Defendant in Error.